Opinion issued July 23, 2009








Opinion issued July 23,
2009
 
 

 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 





















 

NO.   01-08-00744-CV
 





















 

JON EDWARD ORECHIA, Appellant
 
V.
 
ARTHUR DINICOLANTONIO and 
STEPHEN DINICOLANTONIO, Appellees
 
 

On Appeal from County Court at Law No. 3
Galveston County, Texas
Trial Court Cause No. 56295 



















 
 

MEMORANDUM OPINION
In this appeal, appellant
Jon Edward Orechia sought reversal of the trial court’s grant of a temporary
injunction in favor of brothers Arthur Dinicolantonio and Stephen Dinicolantonio,
appellees.  On March 5, 2009, the same date as the appeal’s submission, the
Dinicolantonios moved to stay the case on the basis that a jury trial had
commenced.  On March 12, 2009, the jury issued a verdict in the case.  
In their unopposed motion
to dismiss, the Dinicolantonios inform the Court that the trial court has signed
a final judgment.[1] 
Once the trial court signed the final judgment, the temporary injunction
expired and no longer exists.  Jordan v. Landry's Seafood Restaurant, Inc.,
89 S.W.3d 737, 741 (Tex. App.—Houston [1st Dist.] 2002, pet denied).  The entry
of final judgment thus rendered the appeal relating to the temporary injunction
moot.  See Isuani v. Manske-Sheffield Radiology Group, P.A., 802 S.W.2d
235, 236 (Tex. 1991); Jordan, 89 S.W.3d at 741.
Accordingly, we grant the
motion and dismiss the cause as moot.  All other pending motions are also dismissed
as moot.
          
                                                PER
CURIAM              
 
Panel consists of Justices Bland, Sharp,
and Taft.[2]




[1]
We take judicial notice of the April 20, 2009
final judgment provided with the appellees’ motion. 
 


[2]
Justice Tim Taft, who retired from the First
Court of Appeals on June 1, 2009, continues to sit by assignment for the
disposition of this case, which was submitted on March 5, 2009.